Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 11, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 59-68, 70, 72-80, 86-88 and 90 are currently pending. Claim 59 has been amended by Applicants’ amendment filed 01-11-2021. No claims have been added or canceled by Applicants’ amendment filed 01-11-2021. 

Applicant's election without traverse of Group I, claims 59-88, directed to a method for preparation of a normalized combined library for sequencing associated with a set of targets and a microbial community, and the election of Species as follows:
Species (A): wherein species election of what the immobilized oligonucleotide comprises (a) a second barcode sequence, or (b) a second barcode sequence and a third barcode sequence (claim 60),
Species (B): wherein the species of structure of the immobilized oligonucleotide is an immobilized oligonucleotide on a given solid support within the plurality of solid supports comprises a single-stranded structure (claim 74),

Species (D): wherein the immobilized oligonucleotide is immobilized to the solid support via a linker at the 5’ end of the oligonucleotide and the complementary capture sequence is at the 3’ end of the immobilized oligonucleotide (instant claim 75),
Species (E): wherein the transposon comprises a transferred strand and a non-transferred strand and the adaptor sequence is on the non-transferred strand of the transposon (claim 78), and
Species (F): wherein the adaptor sequence of the transposon comprises a barcode sequence (claim 86), in the reply filed April 12, 2019 was previously acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 63-85, 87 and 88 (claims 69, 71 and 81-85, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

Therefore, claims 59-62, 86 and 90 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed October 29, 2018, is a CON of US Patent Application No. 15/519,482, filed April 14, 2017, which claims status as a 371 (National Stage) of PCT/US2015/056040, filed October 16, 2015, which claims the benefit of US Provisional Patent Application No. 62/242,880, filed October 16, 2015; and US Provisional Patent Application No. May 5, 2015; and US Provisional Patent Application No. 62/065,544, filed October 17, 2014.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 11, 2021 and January 25, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on January 11, 2021 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Foreign Reference 1: CN10344338 of IDS filed on January 11, 2021 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 11, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 59-62, 86 and 90 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending US Patent Application No. 15/900,717; and claims 1-13, 18 and 20 of copending US Patent Application No. 15/747,670 because the claims have issued as patents, and the claims at issue are not identical, and they are patentably distinct from each other.
In view of the withdrawn rejections, Applicant’s arguments are rendered moot.

Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted instant claim 59 to recite a composition comprising; (a) a plurality of transposome complexes as recited, and (b) a plurality of solid supports having immobilized thereon a plurality of oligonucleotides, wherein each of the plurality of oligonucleotides immobilized on a given solid support of the plurality of solid supports comprises, in sequential order extending from a surface of the solid support: (i) a primer binding site, (ii) a first barcode sequence, and (iii) a complementary capture sequence hybridized to the adaptor sequence of one of the plurality of transposome complexes, wherein: (a) the complementary capture sequences of the oligonucleotides immobilized on a given solid support comprise the same nucleic acid sequence, (b) wherein the first barcode sequences of the oligonucleotides immobilized on a given solid support in the plurality of oligonucleotides immobilized on a given solid support comprises the same nucleic acid sequence, and (c) wherein a nucleic acid sequence of the first barcode sequence of the plurality of oligonucleotides immobilized on a given solid support differs from a nucleic acid sequence of the first barcode sequences from other solid support in the plurality of solid supports. 
The Examiner has interpreted the term “to immobilize, on the solid support...bound to the target nucleic acid” as recited in claim 59 to be a statement of intended use.
The Examiner has interpreted the term “plurality of solid supports” to refer to any portion of the same and/or different solid support including, for example, a plurality of individual spots on a slide, different portions of the same slide, a plurality of beads, separate lanes in a flow cell, separate wells in a microtiter plate, a plurality of pores, two or more slides or chips, etc.
	The Examiner has interpreted the term “capture sequence” and/or “adaptor sequence” to refer to any nucleic acid sequence having any structure and/or length including, for example, primer sequences, adaptor sequences, index sequences, etc.
The Examiner has interpreted the term “barcode sequence” to refer to any nucleic acid sequence of any length that is capable of assisting in the identification of a target molecule including, for example, one nucleotide, a nucleic acid sequence, a random sequence, a universal sequence, oligonucleotides, 
The Examiner has interpreted the term “the same nucleic acid sequence” as recited in claim 59 to refer to a nucleic acid that sequence of any length (e.g., two amino acids, five amino acids, etc.) that is identical to all (or a portion) of the complementary capture sequence, or that are identical to all (or a portion) of the first barcode sequence.
The Examiner has interpreted the term “differs from a nucleic acid sequence of the first barcode sequence” as recited in claim 59 to refer to a nucleic acid that sequence of any length that is different in any way to all (or a portion) of the first barcode sequence (e.g., different by one amino acid, two amino acids, five amino acids, etc.).
	The Examiner has interpreted the term “a second barcode sequence” as recited in claim 60 to refer to any nucleic acid sequence at any location that does (or does not) not overlap with the first barcode sequence including, for example, an additional barcode sequence on the oligonucleotide, a barcode/nucleic acid sequence on a different solid support such as a bead (e.g., a first barcode sequence on a different bead), a linking nucleic acid sequence, a sequence within an emulsion droplet, etc.
	
Claim Rejections - 35 USC § 112(b)
	The rejection of claims 59-62, 86 and 90 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 59 is indefinite for the recitation of the term “the solid support” such as recited in claim 1, lines 11, 13 and 16. There is insufficient antecedent basis for the term “the solid support” in the claim because claim 1, line 7 recites the term “a plurality of solid supports”, while line 10 recites the term “a given solid support”. The Examiner suggests that Applicant amend the claim to recite, for example, “to immobilize, on the plurality of solid supports, the one of the plurality, or “to immobilize, on the given solid support, the one of the plurality”.
	Claim 59 is indefinite for the recitation of the term “the oligonucleotides” such as recited in claim 1, lines 23-24. There is insufficient antecedent basis for the term “the oligonucleotides” in the claim 
	Claims 60-62, 86 and 90 are indefinite insofar as they ultimately depend from claim 59.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 59-62, 86 and 90 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Gormley et al. (International Patent Application WO2013131962, published September 12, 2013) as evidenced by Gormley et al. (hereinafter “Gormley ‘324) (US Patent Application Publication No. 20140194324, published July 10, 2014; effective filing date January 9, 2013); and Hindson et al. (US Patent Application Publication No. 20140235506, published August 21, 2014; effective filing date February 8, 2013).
Regarding claims 59-62, 86 and 90, Gormley et al. teach preserving strand-specific information during sequencing including labeling and sequencing of DNA (corresponding to maintaining contiguity) (pg. 5, line 30; and pg. 6, lines 1-3). Gormley et al. teach a method of using transposition to improve methods of sequencing RNA molecules including tagging nucleic acid duplexes, such as DNA:RNA duplexes or DNA:DNA duplexes, wherein the method includes the steps of providing a transposase and a transposon composition, providing one or more nucleic acid duplexes immobilized on a support (interpreted as oligonucleotides immobilized on a solid support, and a first barcode sequence), and contacting the transposase and transposon composition with the one or more nucleic acid duplexes to undergo a transposition reaction to produce one or more tagged nucleic acid duplexes (interpreted as a solid support comprising immobilized oligonucleotides; a first barcode sequence; and a second barcode sequence), wherein the transposon composition comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand (corresponding to barcode sequence; adaptor sequence; immobilized on a solid support; and a second barcode sequence, claims 59 and 60) (Abstract). Gormley et al. teach, for example, that a polyA tailed mRNA is captured on a support via hybridization to polyT DNA capture probe or primer coupled to the surface of the support (interpreted as a plurality of oligonucleotides comprising a capture probe), transposome complex (interpreted as a transposome complex) such as a Tn5 transposase bound with a mosaic end (ME) sequence and sequences complementary to surface amplification primers is added to the support, which undergoes a transposition reaction with a tagments the duplex, ligating a DNA adaptor oligo to the 5’ end of the RNA strand, wherein a support includes a microbead (corresponding to transposome complex; capture sequence; adaptor; primer binding site; the same for a given solid support; a microsphere or bead; capable of hybridizing; and that adaptor sequence comprises a barcode sequence, claims 59a, 59b, 61 and 86) (pg. 3, lines 5-12; and pg. 18, lines 29-31). Gormley et al. teach a support with a plurality of primers or a subset thereof comprising a sequence capable of binding to one or more RNA molecules (interpreted as a complementary capture sequence); and that the plurality of immobilized primers comprises a first subset of primers of a first sequence and a second subset of primers of a second sequence, wherein the first or second subset of primer can comprise a polyT sequence (corresponding to a plurality of immobilized oligonucleotides comprising a primer binding site; a first barcode sequence; a second barcode sequence; and a complementary capture sequence) (pg. 13, lines 17-27). Gormley et al. teach that single stranded DNA (ssDNA) is fragmented and the fragments are labeled (interpreted as a plurality of oligonucleotides having different barcode sequences), then added to a support and captured via hybridization of the polyT tail with its complement immobilized on the solid support (corresponding to a plurality of oligonucleotides immobilized on a solid support; complementary capture sequences; fragmenting a target nucleic acid; capture sequence; barcode sequence; and barcode sequences differs, claim 59b) (pg. 5, lines 1-5; and Figure 8). Gormley et al. teach that if the bead comprises more than one DNA:RNA duplex, the duplexes can be of the same sequence or different sequence (interpreted as substantially all oligonucleotides on a given solid support comprise the same barcode); and that a plurality of beads is provided each bead comprising the same or a different DNA/RNA duplex (interpreted as first barcode sequences from each solid support differs from substantially all of the first barcode sequences from other solid supports) (pg. 20, lines 20-26). Gormley et al. teach in Figure 4, a schematic showing an exemplary method, Figure 4 is shown below:

    PNG
    media_image1.png
    187
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    282
    media_image3.png
    Greyscale

wherein RNA transcripts are generated from a plasmid containing green fluorescent protein (GFP) transcript sequence (interpreted as oligonucleotides, and a first barcode sequence that is different from other solid supports) and a sequence complementary to a surface-bound primer such as a P7 primer sequence (interpreted as a P7 primer comprising a first barcode sequence that is the same, and a complementary capture sequence); that the transcripts are hybridized to a support comprising primers comprising, for example, a P7 sequences (interpreted as a support inherently comprising a primer binding site); the hybridized RNA molecules are converted to a DNA:RNA duplex with a reverse transcriptase polymerase (interpreting RNA and the duplex as an oligonucleotide, and also as a first barcode sequence that is different from other solid supports); and a transposome complex is used to tagments the duplex, noting the addition of a P5 R1 sequence primer adaptor by tagmentation (interpreting the primer adaptor as the adaptor sequence), such that following extension of the DNA strand to the end with a strand displacing polymerase and removal of the RNA strand, the molecules can be amplified and sequenced (interpreted as a primer binding site attached to the support; a first barcode sequence that is the same and different; a complementary capture sequence; and transposome complexes comprising an adaptor sequence, claim 59) (pg. 4, lines 9-17; and Figures 4 and 8). Gormley bead comprises more than one DNA:RNA duplex, the duplexes can be of the same sequence or different sequences, wherein the beads in a first subset of beads in the plurality of beads can comprise a DNA:RNA duplex of a first sequence while a second subset of beads in the plurality can comprise a DNA:RNA duplex of a second sequence (corresponding to barcode the same on a given solid support; and barcode different from other solid supports, claim 59) (pg. 20, lines 18-25). Gormley et al. teach in Figure 1, wherein poly A tailed mRNA is captured on a support via hybridization to a polyT DNA capture probe or primer coupled to the surface of a support including different lanes of a flow cell, wherein the flow cell can be used for tagmentation (corresponding to immobilized oligonucleotides comprising a capture sequence; and a primer binding site, claim 59b) (pg. 3, lines 5-7; pg. 6, lines 23-24; pg. 24, lines 24-25; pg. 29, lines 16-17; and Figure 1), wherein the contiguity of sequence information in the original DNA can be physically preserved by the juxtaposition of tagmented fragments on the surface of the flow cell as evidenced by Gormley ‘324 (paragraph [0042], lines 6-9). Gormley et al. teach that the molecule can be sequenced using sequence by synthesis (SBS) techniques can utilize nucleotide monomers that have a label moiety or those the lack a label moiety, such that the different nucleotides can be distinguishable from each other (interpreted as first barcode sequence different from barcode sequence from the other solid supports, claim 59) (pg. 21, lines 7-12). Gormley et al. teach that the transferred strand comprises a tag to preserve strand information, wherein a tag sequence can be included in the transferred strand of the transposon, wherein the tag portion or tag domain means a portion of a tag that exhibits a sequence for a desired intended purpose of application (corresponding to the adaptor sequence of the transposon comprises a barcode sequence, claim 86) (pg. 6, lines 15-16; and pg. 10, lines 24-28), wherein it is known that different sets of barcodes can be sets of identical barcodes where the identical barcodes differ between sets, or sets of different barcodes as evidenced by Hindson et al. (paragraph [0115], lines 4-8). Gormley et al. teach that the transposon can form a transposome composition with a transposase or integrase that recognizes and binds to the transposon sequence, and which complex is capable of inserting or transposing the transposon into target DNA (interpreted as the transposome complex is bound to the target nucleic acid) (pg. 8, lines 17-20). Gormley et al. teach that the term “array” means a population of different molecules that are attached to one or supports such that the different molecules can be differentiated from each other according to their relative location, wherein the molecules of an array can be, for example, nucleic acid primers, probes, nucleic acid templates, or nucleic acid enzymes; as well as, subarrays that can include clusters of identical nucleic acids (corresponding to barcodes are the same for each of the oligonucleotides on a given solid support, but differ as compared to other solid supports, claim 59) (pg. 18, lines 1-8 and 21-27). Gormley et al. teach that a special support (e.g., a flowcell) is used that contains two surface grafted primers: a standard grafting primer (e.g., P5) and a modified grafting primer (e.g.., P7) that has a specific capture probe to its downstream (3’) side (corresponding to comprising a primer binding site that is complementary to a sequencing primer binding site of each immobilized oligonucleotide; a first barcode that is the same or different; and P5 or P7 primer binding site or a complement thereof, claims 62 and 90) (pg. 8, lines 1-4). Gormley et al. teach in Figure 3, an example of a target specific sequence is an oligo sequence complementary to a retroviral reverse transcriptase, such that purified RNA is added to the support, captured via hybridization to a primer, copied and tagmented; and that sequencing can be achieved with a primer annealed to the tagmented adaptor, or at the other end to the capture probe (interpreted as a solid support comprising a primer binding site; first barcode sequence; and complementary capture sequence, claim 59) (pg. 4, lines 1-8; and Figure 3).
Gormley et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed January 11, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Gormley PCT’s capture sequence differs from applicant’s claimed capture sequence because applicant’s capture sequence hybridized to an adaptor sequence associated with the transcriptome complex; and Gormley PCT’s capture sequence can doubly function as a primer binding site as shown in Fig. 4, wherein applicant’s claimed capture sequence does not function as a primer binding site (Applicant Remarks, pg. 13, last full paragraph); (b) Gormley PCT does not describe applicant’s claimed adaptor sequence associated with a transposome complex that is required for the hybridization of the adaptor sequence to the capture sequence on the solid support (c) Gormley PCT fails to show or mention any “first barcode sequence” (Applicant Remarks, pg. 14, first full paragraph); (d) Gormley PCT fails to describe applicant’s claimed “complementary capture sequence hybridized to the adaptor sequence of one of the plurality of transposome complexes to immobilize, on the solid support, the one of the plurality of transposome complexes...of the target nucleic acid” (Applicant Remarks, pg. 15, first full paragraph); and (e) applicant has amended claim 59 to require maintaining contiguity because claim 59 now requires that the complementary capture sequence is hybridized to the adaptor sequence (Applicant Remarks, pg. 15, second full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, instant claim 59 uses the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding complementary capture sequences that can doubly function as a primer binding site. Regarding Applicant’s assertion that the capture sequences of the instant invention and Gormley et al. are different from the capture sequence of the instant invention, the Examiner disagrees. As an initial matter, the Examiner notes that instant claim 59 is broadly recited, and it does not recite any particular transposome complex, adaptor sequences, barcodes, solid supports, complementary capture sequences and/or any target nucleic acid bound to a transposome complex. Gormley et al. teach that RNA transcripts are hybridized to a support comprising primers comprising, for example, a P7 sequence, and the hybridized RNA molecules are converted to a DNA:RNA duplex; that as shown in Figure 3, purified RNA is added to the support, captured via hybridization to a primer, copied and tagmented; and that sequencing is achieved with a primer annealed to the tagmented adaptor. Thus, the “complementary capture sequence” recited in instant claim 59 can be 
Regarding (b), please see the discussion supra regarding instant claim 59, and the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion that Gormley PCT does not describe applicants’ claimed adaptor sequence associated with a transposome complex that is required for the hybridization of the adaptor sequence to the capture sequence on the solid support, the Examiner disagrees. As previously noted, Gormley et al. teach in Figure 3, an example of a target specific sequence is an oligo sequence complementary to a retroviral reverse transcriptase, such that purified RNA is added to the support, captured via hybridization to a primer, copied and tagmented; and that sequencing can be achieved with a primer annealed to the tagmented adaptor, or at the other end to the capture probe (interpreted as a solid support including in order, a primer binding site, first barcode sequence, complementary capture sequence, and bound to the adaptor of the transposome complex). Moreover, Gormley et al. teach in Figure 4, that RNA transcripts are generated from a plasmid containing GFP transcript sequence (interpreted as oligonucleotides, and a first barcode sequence that is different from other solid supports) and a sequence complementary to a surface-bound primer such as a P7 primer sequence (interpreted as a P7 primer comprising a first barcode sequence that is the same, and a complementary capture sequence); that the transcripts are hybridized to a support comprising primers (interpreted as a support inherently comprising a primer binding site) comprising, for example, a P7 sequences; the hybridized RNA molecules are converted to a DNA:RNA duplex (interpreting RNA and the duplex as an oligonucleotide, and also as a first barcode sequence that is different from other solid supports); and a transposome complex is used to tagment the duplex, noting the addition of a P5 R1 sequence primer adaptor by tagmentation (interpreting the primer adaptor as the adaptor sequence) (See also, Figures 3, 4 and 8). Thus, Gormley et al. teach all of the limitations of the claims including a transposome complex comprising an adaptor sequence.
Regarding (c), please see the discussion supra regarding instant claim 59, and the Examiner’s response to Applicant’s arguments including that instant claim 59 does not recite any specific “barcode sequence”. Regarding Applicant’s argument that Gormley PCT fails to show or mention any “first barcode sequence”, the Examiner disagrees. The Examiner notes that the instant as-filed Specification recites that a barcode can comprise at least about 1 to 100 or more consecutive nucleotides (See; as-filed Specification; pg. 40, lines 30-31; and pg. 41, lines 1-8). Thus, the Examiner has interpreted the term “barcode sequence” to refer to any nucleic acid sequence of any length that is capable of assisting in the identification of a target molecule including, for example, one nucleotide. Thus, any nucleic acid sequence can be a “barcode sequence” including one or more nucleotides of the P5 or P7 primers bound to the solid support (interpreted as a first barcode sequence on a given solid support comprise the same nucleic acid sequence), and one or more nucleotides of DNA, RNA, a capture sequence, and/or a different primer bound to the solid support (interpreted as a first barcode sequence that differs from nucleic acid sequences from other solid supports). Thus, Gormley et al. teach all of the limitations of the claims including a first barcode sequence as recited.
Regarding (d) and (e), in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, as noted in MPEP § 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Regarding Applicant’s assertion that Gormley et al. do not teach claim 59, lines 14-22, the Examiner is unclear as to which portion of claim 59(b)(iii) that Applicant believes is not taught by Gormley et al. The Examiner directs Applicant’s attention to the Examiner’s response supra regarding the complementary capture sequence hybridized to the adaptor sequence of the transposome complex. Regarding Applicant’s assertion that Gormley et al. do not recite, “to immobilize, on the solid support...to the target nucleic acid” of claim 59, the Examiner notes that this is simply a recitation of an intended use and that the limitation is not germane to the structure of the composition recited in instant claim 59. Contrary to Applicant’s assertion, instant claim 59 does not recite that the transposome complexes are bound to a target nucleic acid, or that the transposome complexes are bound to target nucleic acids following contiguously-linked transposition of the target nucleic acid. The Examiner suggests that Applicant amend claim 59 to delete the term “to immobilize...following contiguously-linked transposition of the target nucleic acid”, and to recite, for example, “each transposome complex of the plurality of transposome complexes is bound to a target nucleic acid”. It is noted that Applicant has previously argued on multiple occasions (including Applicant’s response filed 07-23-2020; and Applicant’s response filed March 19, 2020) that: 

“Applicant was the first to recognize that a transposase provides a stable bond to hold together the fragments of a target nucleic acid that the transposase creates through its enzymatic activity, and that this bond is sufficiently stable and lasts for a sufficient duration to maintain contiguity of those fragments before binding the target nucleic acid to a solid support without the need for any other means” (underline added) (Applicant Remarks filed 07-23-2020; pg. 21, first full paragraph, lines 2-6; and Applicant Remarks filed 03-19-2020; pg. 17, last full paragraph; and pg. 17, last partial paragraph). 

arguendo that “maintaining contiguity” (which, according to Applicant, occurs as part of a process) is germane to patentability, Applicant is reminded that products of identical chemical composition cannot have mutually exclusive properties and, thus, the composition of Gormley et al. has the same properties as the composition recited in instant claim 59. Thus, contiguity of fragments is maintained in the composition exemplified by Gormley et al.



(2)	The rejection of claims 59-62, 86 and 90 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Shendure et al. (US Patent Application No. 20130203605, published August 8, 2013).
Regarding claims 59-62, 86 and 90, Shendure et al. teach that contiguity information is important to achieving high-quality de novo assembly of mammalian genomes and haplotype-resolved resequencing of human genomes, wherein the method described is ultra-low cost, massively parallel sequencing method for capturing contiguity information at diverse scales (corresponding to maintaining contiguity) (Abstract; and paragraph [0103], lines 1-4). Shendure et al. teach that one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation or insertion event and the shared property of the one or more barcodes is an identical or complementary barcode sequence (interpreted as identical barcodes on a given solid support; and different barcode sequence on other solid supports, claim 59) (paragraph [0008]). Shendure et al. teach methods for inferring chromosome confirmation such as cross-linking DNA within cells; isolating cross-linked DNA from cells; fragmenting cross-linked DNA molecules with an adaptor that is complementary to or that corresponds to a first surface-bound primer; hybridizing ends of the fragmented, end-modified target DNA molecules to the first surface-bound primer (interpreted as a primer binding site), wherein primers can contain droplet-specific barcodes (interpreted as barcodes); performing transposition with non-surface-bound transposase complexes (interpreted as comprising a complementary capture sequence), each non-surface bound transposase sequences corresponding to a second surface-bound primer; performing cluster amplification; sequencing clusters of clonally derived nucleic acids; and determining physical interactions between chromosomal positions by paring neighboring clusters together (paragraphs [0012]; and [0022]). Shendure et al. teach that the methods for capturing contiguity information can include treating a target DNA sequence with a transposase resulting in one or more fragmentation or inserting events (interpreted as maintaining contiguity when transposome complex is bound to the target nucleic acid, claim 59,(b)(i)) (paragraph [0059], lines 1-4). Shendure et al. teach a modified Tn5 transposase catalyzes fragmentation and adaptor incorporation in a single step (interpreted as an complimentary capture sequence; and a primer binding site), where in conventional in vitro transpositions, inverted 19 bp mosaic-end (ME) sequences (interpreted as a adaptor sequence) flanking transposon DNA are recognized by the transposase and for a stable homodimer synaptic complex, such that the transposome inserts the transposon into target DNA (corresponding to a first barcode; adaptor; primer binding site; capture sequence, claims 59(a)-(c)) (paragraph [0110], lines 8-14; and Figure 1). Shendure et al. teach that after treatment with transposase or after amplification, one or more recognition sequences can be added to or inserted into fragmented or insertion target DNA, wherein the one or more recognition sequences can include, but are not limited to, a barcode, a primer, or an adaptor DNA sequence at the site of fragmentation or insertion that tags the DNA fragment with respect to the adjacent, compartmental or distance spatial relationship (corresponding to an adaptor sequence; a first barcode; a primer binding site; and first barcode differs from other solid supports, claim 59) (paragraph [0062]). Shendure et al. teach symmetrically and uniquely tagging fragments (interpreted as first barcode differs from other solid supports) while preserving information using a method to associate a unique barcode with both ends of fragments derived from each break introduced by in vitro transposition, wherein the construct is then subjected to primase-based whole genome amplification (pWGA), which resolves the bubbles at the degenerate regions; and the material is digested to completion and extended to yield molecules that terminate in identical sequences (corresponding to first barcode differs; and second barcode, claim 60) (paragraph [0115]). Shendure et al. teach that fragments containing the ends of the initial circularization are selected for using a streptavidin-coated bead (interpreted as beads), wherein inclusion of a single bead per droplet, along with appropriate design of common sequences and emulsion PCR will result in the capture of barcoded amplicons to the beads themselves for convenient recovery followed by sequencing (corresponding to capture sequence; plurality of solid supports; oligonucleotides; hybridize; capture sequences; first barcode; second barcode; and substantially all oligonucleotides comprise the same barcode sequence, claims 59, 60, 61 and 86) (paragraphs [0149]; [0154], lines 12-15; and [0158], lines 8-9). Shendure et al. teach that PCR appends outer flowcell-compatible primers including primers for a modified Illumina flowcell (corresponding to encompassing sequences complementary to P5 and P7 primers, claim 62, 89 and 90) (paragraphs [0026]; and [0048], lines 7-8). Shendure et al. teach that beads are coated in a primer flanked, degenerate, monoclonal barcode oligo (interpreted as a support comprising a primer binding site, an oligonucleotide comprising a first barcode), then random hexamers (DNA or LNA) having a 3’-blocking moiety is attached to the 3’ end of each bead-immobilized oligos by ssDNA or RNA ligase (interpreted as comprising a capture sequence), wherein beads, substrate (e.g., HMW gDNA) and pre-loaded transposomes are then emulsified, such that transposition results in fragments (interpreted as adaptors) with covalently attached 5’ linkers are allowed to anneal to the random 3’ portion of the bead-bound oligos (corresponding to immobilized oligonucleotides; primer binding sites; first barcode sequence; and second barcode sequence) (paragraph [0170]). Shendure et al. teach that long genomic DNA molecules with an adaptor B’ ligated to the ends can be subject to transposon insertion of a bubble transposon in which inverted adaptor A sequences make up the bubble which is flanked by transposon recognition sequences; PCR is performed, which results in amplification of the outer most ends with the ligated B adaptors on the bead, appending the unique barcode (interpreted as a second barcode, claim 60) (paragraph [0172]). Shendure et al. teach that a transposon that forms a “bubble” can be inserted, wherein the bubble within the transposon includes two of the same adaptors in reverse orientation (corresponding to same barcode sequence) (paragraph [0177]). Shendure et al. teach that the bead-immobilized oligos can be prepared by directly immobilizing full sequences (e.g., in sets of 96 different barcodes) to beads (interpreted a substantially all of the oligonucleotides comprise the same nucleic acid sequence of the first barcode sequence on a given solid support; and as the first barcode sequence differs from a nucleic acid sequence of the first barcode sequences from other solid supports in the plurality) (paragraph [0182]). oligonucleotides immobilized on beads are designed such that the resulting DNA or RNA primers are structured as follows: 5’-[common1]-[clonal barcode]-[common2]-[random kmer]-3’-OH (interpreted as a first barcode having the same nucleic acid sequence on a given support, and different nucleic acid sequence from other solid supports) (paragraph [0181]).
Shendure et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed January 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Shendure may recite the concepts of barcodes, transposase, and contiguity, but describes a very different way to maintain contiguity as recited in amended claim 59, such that the structures of Shendure are different from those recited in claim 59 including that Shendure fails to describe compositions that include oligonucleotides comprising (i)-(iii) as recited in instant claim 59 (Applicant Remarks, pg. 16, last full paragraph; pg. 17, entire page; and pg. 18, first partial paragraph); (b) Shendure describes a series of steps but there is no single embodiment that is illustrated or described in Shendure (Applicant Remarks, pg. 18, second full paragraph); and (c) there is no mention of wherein the first barcodes of all or substantially all oligonucleotides on a given solid support comprise the same nucleic acid sequence; or wherein the first barcode on the plurality of solid supports differs from a nucleic acid sequence of all or substantially all barcodes from other solid supports (Applicant Remarks, pg. 18, last partial paragraph).
Regarding (a) and (b), please see the discussion supra regarding the broadness of instant claim 59, the composition of instant claim 59, the Examiner’s interpretation of the claim language, discussions regarding the MPEP, and the Examiner’s responses to Applicant’s arguments. Regarding Applicant’s assertion that Shendure fails to describe compositions that include oligonucleotides comprising (i)-(iii) as recited in instant claim 59, and that the Examiner is combining disparate elements, the Examiner disagrees. Shendure et al. teach that beads are coated in a primer flanked, degenerate, monoclonal barcode oligonucleotides (interpreted as a support comprising a primer binding site, an oligonucleotide comprising a first barcode, and a complementary capture sequence), then random hexamers (DNA or LNA) having a 3’-blocking moiety is attached to the 3’ end of each bead-immobilized oligos (also interpreted as a complementary capture sequence), wherein beads, substrate (e.g., HMW gDNA) and pre-loaded transposomes are then emulsified, such that transposition results in fragments (interpreted as adaptors) with covalently attached 5’ linkers are allowed to anneal to the random 3’ portion of the bead-bound oligos (interpreted as a capture sequence hybridized to the adaptor sequence) (See; paragraph [0170]). Thus, Shendure et al. teach all of the limitations of the claims including claim 59(b)(i)-(iii).
Regarding (c), regarding Applicant’s assertion that there is no mention of wherein the complementary capture sequences comprise the same nucleic acid sequence, please see the discussion supra regarding the broadness of instant claim 59, the teachings of Shendure et al., and the Examiner’s response to Applicant’s arguments. As noted supra, the Examiner has interpreted the term “barcode sequence” to refer to any nucleic acid sequence of any length that is capable of assisting in the identification of a target molecule (e.g., including a single nucleotide as supported by the instant as-filed Specification; pgs. 40-41). Shendure et al. teach that primers can contain droplet-specific barcodes (interpreted as nucleic acid sequences that are the same or different); that beads are coated in a primer flanked, degenerate, monoclonal barcode oligonucleotides, then random hexamers (DNA or LNA) having a 3’-blocking moiety is attached to the 3’ end of each bead-immobilized oligos, such that beads, substrate (HMW gDNA) (interpreting gDNA as comprising a first barcode sequences that differs from other solid supports) are emulsified, wherein degenerate tags can have identical sequences (interpreted as a first barcode with the same sequence on a given solid support including beads); that oligonucleotides immobilized on beads are designed such that the resulting DNA or RNA primers are structured as follows: 5’-[common1]-[clonal barcode]-[common2]-[random kmer]-3’-OH (interpreted as a first barcode having the same nucleic acid sequence on a given support, and different nucleic acid sequence from other solid supports); that sequence reads derived from the same droplet will be associated with the same barcode in the final library (interpreted as the same nucleic acid sequence on a given solid support); that one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation or insertion event and the shared property of the one or more barcodes is an identical or complementary barcode sequence (interpreted as barcode sequences have the same nucleic acid sequence, and/or different nucleic acid sequence from other solids supports including other that amplification by PCR generates many copies of the oligonucleotides and barcodes (also interpreted as having the same nucleic acid sequence, or different nucleic acid sequence). Thus, Shendure et al. teach all of the limitations of the claims.



(3)	The rejection of claims 59-61, 86 and 90 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Steemers et al. (US Patent Application No. 20120208705, published August 16, 2012) as evidenced by Gormley et al. (US Patent No. 7741463, published June 22, 2010).
Regarding claims 59-61, 86 and 90, Steemers et al. teach a method of preparing a library of template nucleic acids comprising; (a) providing a target nucleic acid (interpreted as having a capture sequence); (b) providing a plurality of transposon sequences, each transposon sequence comprising a first transposase recognition site and a second transposase recognition site having a barcode disposed there-between, wherein the barcode comprises a first barcode sequence and a second barcode sequence (interpreted as a first and second barcode sequence) being separated by a linker disposed there-between, wherein the linker comprises a fragmentation site, wherein in some embodiments the linker comprises a sequencing adapter comprising a first primer site (interpreted as a plurality of oligonucleotides comprising a capture sequence; an adaptor sequence; and a primer binding site); (c) contacting the target nucleic acid with the plurality of transposon sequences such that at least a portion of the transposon sequences inserts into the target nucleic acid; and (d) fragmenting the target nucleic acid at the fragmentation sites such that at least a portion of the fragmented nucleic acids each comprise a first barcode sequence and a second barcode sequence, thereby preparing a library of template nucleic acids (corresponding to a first and second barcode sequence; adaptor sequence; a primer binding site; and complementary to a sequencing primer, claims 60 and 89) (paragraphs [0009]; and [0016]). Steemers et al. teach preparing a library of template nucleic acids include: (a) providing a target nucleic acid (interpreted as comprising a first barcode sequence, a capture sequence, and primer binding sites); (b) providing a plurality of transposon sequences, each transposon sequence comprising a first transposase recognition site and a second transposase recognition site having a barcode disposed therebetween, wherein the barcode comprises a first barcode sequence and a second barcode sequence being separated by a sequencing adaptor disposed therebetween (interpreted as transposome complexes; one or more transposases; a first barcode; a second barcode; and an adaptor); (c) contacting the target nucleic acid with the plurality of transposon sequences under conditions such that at least a portion of the transposon sequences inserts into the target nucleic acids; and (d) amplifying at least a portion of the target nucleic acid by hybridizing a primer to said first primer site and a primer to said second primer site, such that the amplification product comprises a first barcode sequence and a second barcode sequence, thereby preparing a library of template nucleic acids (interpreted as primer binding sites; transposome complexes; one or more transposases; a capture sequence; a first barcode; a second barcode; and an adaptor, claims 59 and 60) (paragraph [0012]). Steemers et al. teach that in some embodiments, the barcode of each transposon is different (interpreted as wherein the first barcode differs from the first barcode on other solid supports) (paragraph [0017]). Steemers et al. teach substrates including a solid support selected from the group consisting of spheres, microparticles, beads, slides, plates, chips, microfluidic devices, channels and filters (corresponding to a plurality of solid supports; and beads, claim 61) (paragraph [0068], lines 6-9). Steemers et al. teach that libraries of target nucleic acids can be prepared where target nucleic acids are interspersed approximately every 20 bp with adaptor sequences (corresponding to a capture sequence) (paragraph [0147]). Steemers et al. teach that in some insertion events, one strand of the transposase recognition site can be transferred into the target nucleic acid (interpreted as a transferred strand and a non-transferred strand, claim 59) (paragraph [0095). Steemers et al. teach that in some embodiments, a transposase recognition site is a component of a transposition system can include a transposase enzyme and a transposase recognition site, where in some such systems, the transposase can form a functional complex with a transpose recognition site that is capable of catalyzing a transposition reaction including Tn5 transposase and Tn5-type transposase recognition site (corresponding to a transposome complex; and functionally associated; and transposase, claim 59a) (paragraph [0096], lines 1-8). Steemers et al. teach transposon sequences are prepared each comprising a first transposase recognition site (interpreted as a capture probe), a second transposase recognition site having a sequencing adaptor disposed therebetween, in which the sequencing adaptor comprises a first primer site and a second primer site (interpreted as a primer binding site, claim 89) wherein the genomic DNA is amplified using primers that hybridize to the first primer site or second primer site (interpreted as first barcode sequences that are the same; and sequences differ between solid supports), and wherein a transposon sequence can be associated with a bead via a cleavable linker, wherein the linker comprises a nucleic acid such as a sequencing adaptor comprising a first primer binding site (also interpreted as a plurality of oligonucleotides comprising a capture sequence and a primer binding site) (paragraphs [0008]; [0009]; [00154]; and [0154]). Steemers et al. teach that the target nucleic acids can be bound by direct covalent attachment to a bead or other particle or associated with a polymerase or other molecule that is attached to the surface, such that the array can include a single copy of a target nucleic acid at each site or feature, or multiple copies having the same sequence can be present at each site or feature; and that sequencing reads can include representations of one or more nucleic acids with the same barcode on each nucleic acid (paragraphs [0149], lines 14-20; and [0157], lines 12-14). Steemers et al. teach that an array can include a single copy of the target nucleic acid or multiple copies having the same sequence present at each site or feature (interpreted as a plurality of oligonucleotides comprising a same complementary capture sequence; barcodes immobilized on a given solid support are the same; and differ from other supports, claim 59) (paragraph [0149], lines 9-20). Steemers et al. teach that at least about 10% to 99% of the barcodes are different; and that the first and second barcode sequences of a particular nucleic acid can be different (interpreted as barcodes immobilized on a given solid support are the same; or differ from other supports, claim 59) (paragraph [0097], lines 9-12; and [0099]). Steemers et al. teach that the first barcode sequence can comprise the same sequence as the second barcode sequence (interpreted as wherein substantially all of the oligonucleotides immobilized on a given solid support comprise the same barcode sequence) (paragraph [0098], lines 11-12). Steemers et al. teach A-tailing the ends and adding adaptors to the tailed ends, such that adaptors can be used in subsequent amplification, library preparation, and methods to obtain sequence data (corresponding to adaptor sequence comprises a barcode sequence, claim 86) (paragraph [0169], lines 12-15). Steemers et al. teach that forked or Y-shaped adaptor design such as described in US Patent No. 7,741,463, which is Gormley et al. (col 18, lines 35-38; and Figure 8e).
Steemers et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed January 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Steemers fails to mention the transposome complexes recited in 59(a), and the specific oligonucleotides of claim 59(b) including (i)-(iii) (Applicant Remarks, pg. 20, last full paragraph; and pg. 21, first full paragraph); and (b) Steemers et al. do not teach complementary capture sequences of the oligonucleotides immobilized on a given solid support...from other solid support in the plurality of solid supports as recited in claim 59, lines 27-30 (Applicant Remarks, pg. 21, second full paragraph).
Regarding (a) and (b), please see the discussion supra regarding the broadness of instant claim 59, and the Examiner’s response to Applicant’s arguments including references to the MPEP and the term “barcode sequences”. Regarding Applicant’s assertion that Steemers et al. fails to mention the transposome complexes recited in 59(a), and the specific oligonucleotides of claim 59(b), the Examiner disagrees. Steemers et al. teach that in some insertion events, one strand of the transposase recognition site can be transferred into the target nucleic acid (interpreted as a transferred strand and a non-transferred strand); preparing a library of template nucleic acids including: (a) providing a target nucleic acid, wherein target nucleic acids can be bound by direct covalent attachment to a bead or other particle (interpreting target nucleic acids bound to supports to comprise primer binding sites; a first barcode sequence; and a capture sequence); (b) providing a plurality of transposon sequences, each transposon sequence comprising a first transposase recognition site and a second transposase recognition site having a barcode disposed therebetween, wherein the barcode comprises a first barcode sequence and a second barcode sequence being separated by a sequencing adaptor disposed therebetween (interpreted as transposome complexes; one or more transposases; a first barcode; a second barcode; and a transposome complex comprising an adaptor); (c) contacting the target nucleic acid with the plurality of transposon sequences under conditions such that at least a portion of the transposon sequences inserts into the target nucleic acids; and (d) amplifying at least a portion of the target nucleic acid by hybridizing a primer to said first primer site and a primer to said second primer site, such that the amplification product comprises a first barcode sequence and a second barcode sequence, thereby preparing a library of template nucleic acids (interpreted as primer binding sites; transposome complexes; one or more transposases; a capture sequence; a first barcode; a second barcode; and an adaptor); that at least about 10% to 99% of the barcodes are different, that the first and second barcode sequences of a particular nucleic acid can be different; and that an array can include a single copy of the target nucleic acid or multiple copies having the same sequence present at each site or feature (interpreted as barcodes sequence having the same nucleic acid sequence on a given support; and barcode sequences differ from nucleic acid sequence from other supports). Thus, Shendure et al. teach all of the limitations of the instant claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 59-62, 86 and 90 is maintained under 35 U.S.C. 103 as being unpatentable over Gormley et al. (International Patent Application WO2013131962, published September 12, 2013) as evidenced by Gormley et al. (hereinafter “Gormley ‘324) (US Patent Application Publication No. 20140194324, published July 10, 2014; effective filing date January 9, 2013); and Hindson et al. (US Patent Application Publication No. 20140235506, published August 21, 2014; effective filing date February 8, 2013).
Regarding claims 59-62, 86 and 90, Gormley et al. teach preserving strand-specific information during sequencing including labeling and sequencing of DNA (corresponding to maintaining contiguity) (pg. 5, line 30; and pg. 6, lines 1-3). Gormley et al. teach a method of using transposition to improve methods of sequencing RNA molecules including tagging nucleic acid duplexes, such as DNA:RNA duplexes or DNA:DNA duplexes, wherein the method includes the steps of providing a transposase and a transposon composition, providing one or more nucleic acid duplexes immobilized on a support (interpreted as oligonucleotides immobilized on a solid support, and a first barcode sequence), and contacting the transposase and transposon composition with the one or nucleic acid duplexes to undergo a transposition reaction to produce one or more tagged nucleic acid duplexes (interpreted as a solid support comprising immobilized oligonucleotides; a first barcode sequence; and a second barcode sequence), wherein the transposon composition comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand (corresponding to barcode sequence; adaptor sequence; immobilized on a solid support; and a second barcode sequence, claims 59 and 60) (Abstract). Gormley et al. teach, for example, that a polyA tailed mRNA is captured on a support via hybridization to polyT DNA capture probe or primer coupled to the surface of the support (interpreted as a plurality of oligonucleotides comprising a capture probe), then a transposome complex (interpreted as a transposome complex) such as a Tn5 transposase bound with a mosaic end (ME) sequence and sequences complementary to surface amplification primers is added to the support, which undergoes a transposition reaction with a tagments the duplex, ligating a DNA adaptor oligo to the 5’ end of the RNA strand, wherein a support includes a microbead (corresponding to transposome complex; capture sequence; adaptor; primer binding site; the same for a given solid support; a microsphere or bead; capable of hybridizing; and that adaptor sequence comprises a barcode sequence, claims 59a, 59b, 61 and 86) (pg. 3, lines 5-12; and pg. 18, lines 29-31). Gormley et al. teach a support with a plurality of primers or a subset thereof comprising a sequence capable of binding to one or more RNA molecules (interpreted as a complementary capture sequence); and that the plurality of immobilized primers comprises a first subset of primers of a first sequence and a second subset of primers of a second sequence, wherein the first or second subset of primer can comprise a polyT sequence (corresponding to a plurality of immobilized oligonucleotides comprising a primer binding site; a first barcode sequence; a second barcode sequence; and a complementary capture sequence) (pg. 13, lines 17-27). Gormley et al. teach that single stranded DNA (ssDNA) is fragmented and the fragments are labeled (interpreted as a plurality of oligonucleotides having different barcode sequences), then added to a support and captured via hybridization of the polyT tail with its complement immobilized on the solid support (corresponding to a plurality of oligonucleotides immobilized on a solid support; complementary capture sequences; fragmenting a target nucleic acid; capture sequence; barcode sequence; and barcode sequences differs, claim 59b) (pg. 5, lines 1-5; and Figure 8). Gormley et al. teach that if the bead comprises more than one DNA:RNA duplex, the duplexes can be of the same sequence or different sequence (interpreted as substantially all oligonucleotides on a given solid support comprise the same barcode); and that a plurality of beads is provided each bead comprising the same or a different DNA/RNA duplex (interpreted as first barcode sequences from each solid support differs from substantially all of the first barcode sequences from other solid supports) (pg. 20, lines 20-26). Gormley et al. teach in Figure 4, a schematic showing an exemplary method, Figure 4 is shown below:

    PNG
    media_image1.png
    187
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    282
    media_image3.png
    Greyscale

wherein RNA transcripts are generated from a plasmid containing green fluorescent protein (GFP) transcript sequence (interpreted as oligonucleotides, and a first barcode sequence that is different from other solid supports) and a sequence complementary to a surface-bound primer such as a P7 primer sequence (interpreted as a P7 primer comprising a first barcode sequence that is the same, and a complementary capture sequence); that the transcripts are hybridized to a support comprising primers comprising, for example, a P7 sequences (interpreted as a support inherently comprising a primer binding site); the hybridized RNA molecules are converted to a DNA:RNA duplex with a reverse transcriptase polymerase (interpreting RNA and the duplex as an oligonucleotide, and also as a first barcode sequence that is different from other solid supports); and a transposome complex is used to tagments the duplex, noting the addition of a P5 R1 sequence primer adaptor by tagmentation (interpreting the primer adaptor as the adaptor sequence), such that following extension of the DNA strand to the end with a strand displacing polymerase and removal of the RNA strand, the molecules can be amplified and sequenced (interpreted as a primer binding site attached to the support; a first barcode sequence that is the same and different; a complementary capture sequence; and transposome complexes comprising an adaptor sequence, claim 59) (pg. 4, lines 9-17; and Figures 4 and 8). Gormley et al. teach that the support is a bead or a plurality of beads, such that if a bead comprises more than one DNA:RNA duplex, the duplexes can be of the same sequence or different sequences, wherein the beads in a first subset of beads in the plurality of beads can comprise a DNA:RNA duplex of a first sequence while a second subset of beads in the plurality can comprise a DNA:RNA duplex of a second sequence (corresponding to barcode the same on a given solid support; and barcode different from other solid supports, claim 59) (pg. 20, lines 18-25). Gormley et al. teach in Figure 1, wherein poly A tailed mRNA is captured on a support via hybridization to a polyT DNA capture probe or primer coupled to the surface of a support including different lanes of a flow cell, wherein the flow cell can be used for tagmentation (corresponding to immobilized oligonucleotides comprising a capture sequence; and a primer binding site, claim 59b) (pg. 3, lines 5-7; pg. 6, lines 23-24; pg. 24, lines 24-25; pg. 29, lines 16-17; and Figure 1), wherein the contiguity of sequence information in the original DNA can be physically preserved by the juxtaposition of tagmented fragments on the surface of the flow cell as evidenced by Gormley ‘324 (paragraph [0042], lines 6-9). Gormley et al. teach that the molecule can be sequenced using sequence by synthesis (SBS) techniques can utilize nucleotide monomers that have a label moiety or those the lack a label moiety, such that the different nucleotides can be distinguishable from each other (interpreted as first barcode sequence different from barcode sequence from the other solid supports, claim 59) (pg. 21, lines 7-12). Gormley et al. teach that the transferred strand comprises a tag to preserve strand information, wherein a tag sequence can be included in the transferred strand of the transposon, wherein the tag portion or tag domain means a portion of a tag that exhibits a sequence for a desired intended purpose of application (corresponding to the adaptor sequence of the transposon comprises a barcode sequence, claim 86) (pg. 6, lines 15-16; and pg. 10, lines 24-28), wherein it is known that different sets of barcodes can be sets of identical barcodes where Hindson et al. (paragraph [0115], lines 4-8). Gormley et al. teach that the transposon can form a transposome composition with a transposase or integrase that recognizes and binds to the transposon sequence, and which complex is capable of inserting or transposing the transposon into target DNA (interpreted as the transposome complex is bound to the target nucleic acid) (pg. 8, lines 17-20). Gormley et al. teach that the term “array” means a population of different molecules that are attached to one or more supports such that the different molecules can be differentiated from each other according to their relative location, wherein the molecules of an array can be, for example, nucleic acid primers, probes, nucleic acid templates, or nucleic acid enzymes; as well as, subarrays that can include clusters of identical nucleic acids (corresponding to barcodes are the same for each of the oligonucleotides on a given solid support, but differ as compared to other solid supports, claim 59) (pg. 18, lines 1-8 and 21-27). Gormley et al. teach that a special support (e.g., a flowcell) is used that contains two surface grafted primers: a standard grafting primer (e.g., P5) and a modified grafting primer (e.g.., P7) that has a specific capture probe to its downstream (3’) side (corresponding to comprising a primer binding site that is complementary to a sequencing primer binding site of each immobilized oligonucleotide; a first barcode that is the same or different; and P5 or P7 primer binding site or a complement thereof, claims 62 and 90) (pg. 8, lines 1-4). Gormley et al. teach in Figure 3, an example of a target specific sequence is an oligo sequence complementary to a retroviral reverse transcriptase, such that purified RNA is added to the support, captured via hybridization to a primer, copied and tagmented; and that sequencing can be achieved with a primer annealed to the tagmented adaptor, or at the other end to the capture probe (interpreted as a solid support comprising a primer binding site; first barcode sequence; and complementary capture sequence, claim 59) (pg. 4, lines 1-8; and Figure 3).
Gormley et al. do not specifically exemplify a specific composition such as a kit, system, or assay plate.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of fragmenting and labeling nucleic acids as exemplified by Gormley et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing DNA samples for sequencing as exemplified by Gormley et al. to include fragmenting and tagging DNA:RNA or DNA:DNA duplexes using transposome complexes comprising transposons and transposases as disclosed by Gormley et al. with a reasonable expectation of success in preparing nucleic acid sample for sequencing; in labeling nucleic acids; in amplifying and sequencing at least a portion of the DNA strands; and/or in preserving strand-specific information during sequencing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments are directed to both 35 USC 103 rejections as discussed below.



(2)	The rejection of claims 59-62, 86 and 90 is maintained under 35 U.S.C. 103 as being unpatentable over Shendure et al. (US Patent Application No. 20130203605, published August 8, 2013).
Regarding claims 59-62, 86 and 90, Shendure et al. teach that contiguity information is important to achieving high-quality de novo assembly of mammalian genomes and haplotype-resolved resequencing of human genomes, wherein the method described is ultra-low cost, massively parallel sequencing method for capturing contiguity information at diverse scales (corresponding to maintaining contiguity) (Abstract; and paragraph [0103], lines 1-4). Shendure et al. teach that one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation or insertion event and the shared property of the one or more barcodes is an identical or complementary barcode sequence (interpreted as identical barcodes on a given solid support; and different barcode sequence on other solid supports, claim 59) (paragraph [0008]). Shendure et al. teach methods for inferring chromosome confirmation such as cross-linking DNA within cells; isolating cross-linked DNA from cells; fragmenting cross-linked DNA molecules with an adaptor that is complementary to or that corresponds to a first surface-bound primer; hybridizing ends of the fragmented, end-modified target DNA molecules to the first surface-bound primer (interpreted as a primer binding site), wherein primers can contain droplet-specific barcodes (interpreted as barcodes); performing transposition with non-surface-bound transposase complexes (interpreted as comprising a complementary capture sequence), each non-surface bound transposase complex comprising a DNA transposase and one or more sequences corresponding to a second surface-bound primer; performing cluster amplification; sequencing clusters of clonally derived nucleic acids; and determining physical interactions between chromosomal positions by paring neighboring clusters together (paragraphs [0012]; and [0022]). Shendure et al. teach that the methods for capturing contiguity information can include treating a target DNA sequence with a transposase resulting in one or more fragmentation or inserting events (interpreted as maintaining contiguity when transposome complex is bound to the target nucleic acid, claim 59,(b)(i)) (paragraph [0059], lines 1-4). Shendure et al. teach a modified Tn5 transposase catalyzes fragmentation and adaptor incorporation in a single step (interpreted as an complimentary capture sequence; and a primer binding site), where in conventional in vitro transpositions, inverted 19 bp mosaic-end (ME) sequences (interpreted as a adaptor sequence) flanking transposon DNA are recognized by the transposase and for a stable homodimer synaptic complex, such that the transposome inserts the transposon into target DNA (corresponding to a first barcode; adaptor; primer binding site; capture sequence, claims 59(a)-(c)) (paragraph [0110], lines 8-14; and Figure 1). Shendure et al. teach that after treatment with transposase or after amplification, one or more recognition sequences can be added to or inserted into fragmented or insertion target DNA, wherein the one or more recognition sequences can include, but are not limited to, a barcode, a primer, or an adaptor DNA sequence at the site of fragmentation or tags the DNA fragment with respect to the adjacent, compartmental or distance spatial relationship (corresponding to an adaptor sequence; a first barcode; a primer binding site; and first barcode differs from other solid supports, claim 59) (paragraph [0062]). Shendure et al. teach symmetrically and uniquely tagging fragments (interpreted as first barcode differs from other solid supports) while preserving information using a method to associate a unique barcode with both ends of fragments derived from each break introduced by in vitro transposition, wherein the construct is then subjected to primase-based whole genome amplification (pWGA), which resolves the bubbles at the degenerate regions; and the material is digested to completion and extended to yield molecules that terminate in identical sequences (corresponding to first barcode differs; and second barcode, claim 60) (paragraph [0115]). Shendure et al. teach that fragments containing the ends of the initial circularization are selected for using a streptavidin-coated bead (interpreted as beads), wherein inclusion of a single clonally amplified bead per droplet, along with appropriate design of common sequences and emulsion PCR will result in the capture of barcoded amplicons to the beads themselves for convenient recovery followed by sequencing (corresponding to capture sequence; plurality of solid supports; oligonucleotides; hybridize; capture sequences; first barcode; second barcode; and substantially all oligonucleotides comprise the same barcode sequence, claims 59, 60, 61 and 86) (paragraphs [0149]; [0154], lines 12-15; and [0158], lines 8-9). Shendure et al. teach that PCR appends outer flowcell-compatible primers including primers for a modified Illumina flowcell (corresponding to encompassing sequences complementary to P5 and P7 primers, claim 62, 89 and 90) (paragraphs [0026]; and [0048], lines 7-8). Shendure et al. teach that beads are coated in a primer flanked, degenerate, monoclonal barcode oligo (interpreted as a support comprising a primer binding site, an oligonucleotide comprising a first barcode), then random hexamers (DNA or LNA) having a 3’-blocking moiety is attached to the 3’ end of each bead-immobilized oligos by ssDNA or RNA ligase (interpreted as comprising a capture sequence), wherein beads, substrate (e.g., HMW gDNA) and pre-loaded transposomes are then emulsified, such that transposition results in fragments (interpreted as adaptors) with covalently attached 5’ linkers are allowed to anneal to the random 3’ portion of the bead-bound oligos (corresponding to immobilized oligonucleotides; primer binding sites; first barcode sequence; and second barcode sequence) (paragraph [0170]). Shendure et al. teach that long genomic DNA molecules with an adaptor B’ ligated ends can be subject to transposon insertion of a bubble transposon in which inverted adaptor A sequences make up the bubble which is flanked by transposon recognition sequences; PCR is performed, which results in amplification of the outer most ends with the ligated B adaptors on the bead, appending the unique barcode (interpreted as a second barcode, claim 60) (paragraph [0172]). Shendure et al. teach that a transposon that forms a “bubble” can be inserted, wherein the bubble within the transposon includes two of the same adaptors in reverse orientation (corresponding to same barcode sequence) (paragraph [0177]). Shendure et al. teach that the bead-immobilized oligos can be prepared by directly immobilizing full sequences (e.g., in sets of 96 different barcodes) to beads (interpreted a substantially all of the oligonucleotides comprise the same nucleic acid sequence of the first barcode sequence on a given solid support; and as the first barcode sequence differs from a nucleic acid sequence of the first barcode sequences from other solid supports in the plurality) (paragraph [0182]). Shendure et al. teach that oligonucleotides immobilized on beads are designed such that the resulting DNA or RNA primers are structured as follows: 5’-[common1]-[clonal barcode]-[common2]-[random kmer]-3’-OH (interpreted as a first barcode having the same nucleic acid sequence on a given support, and different nucleic acid sequence from other solid supports) (paragraph [0181]).
Shendure et al. do not specifically exemplify a specific composition such as a kit, system, or assay plate.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of capturing contiguity information for the assembly of mammalian genomes as exemplified by Shendure et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Office made essentially the same arguments to support the obviousness rejection; and the Office alleges that the composition of claim 59 is the same as the compositions disclosed in the prior art; however, with regard to Gormley PCT, this is not the same invention, and it is insufficient for the Office to merely allege a reason to combine with a reasonable expectation of success without some explanation of why one would have prepared a specific composition recited in claim 59 which includes a specific transposome complex and a specific plurality of solid supports with specific elements (Applicant Remarks, pg. 22, entire page; and pg. 23, first partial paragraph); (b) as discussed in the telephone interview, as noted by Dr. Steemers, the claimed compositions have yielded highly unpredictable results including in capturing contiguously-linked transposed, target nucleic acids onto a solid support (Applicant Remarks, pg. 23, second full paragraph, and last partial paragraph; and pg. 24, first partial paragraph); and (c) the Office appears to be interpreting an adaptor sequence as anything that binds to the capture sequence, however, claim 59 defines an adaptor sequence as a sequence that is part of the transposon; and the Gormley PCT method does not suggests the claimed composition because at no point of the method does an adaptor sequences associated with a transposome complex, target sequence, and capture probe are bound to a solid support as recited in claim 59 (Applicant Remarks, pg. 24, first full paragraph).
Regarding (a), MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding Applicant’s assertion that it is insufficient for the Office to merely allege a reason to combine with a reasonable expectation of success without some explanation of why one would have prepared a specific composition recited in claim 59, the Office has provided motivation for modifying the method of preparing DNA samples for sequencing as exemplified by Gormley et al. to include the method fragmenting and tagging the duplexes using transposome complexes as disclosed by Gormley PCT in order to label nucleic acids; amplify and sequence at least a portion of the DNA strands; and/or to preserve strand-specific information during sequencing. Regarding the specific composition of claim 59, which Applicant asserts includes a specific transposome complex and a specific plurality of solid supports with specific elements, the Examiner disagrees with Applicant’s suggestion that the broadly recited composition of claim 59 is somehow unique. Clearly, solid supports comprising, in order extending from the surface of a solid support, a primer binding site, a first barcode sequence (as recited), and a complementary capture sequence hybridized to the adaptor sequence of a transposome complex was well known in the art as Adey et al. (Abstract; and pg. 13, col 1, second full paragraph, lines 1-5); it was also known that Nextera, a library construction method for Illumina sequencing, combines simultaneous fragmentation of DNA and ligation of adapter sequences in a single reaction mediated by a transposase loaded with adapter oligos as evidenced by Lamble et al. (Abstract; and pg. 1, col 2, first full paragraph); and that DNA fragments are converted into the library by ligation to sequencing adapters containing specific sequences designed to interact with the NGS platform, either the surface of the flowcell (Illumina) or beads (Ion Torrent); and the use of the Nextera DNA Sample Prep Kit, which prepares genomic DNA libraries by using a transposase enzyme to simultaneously fragment and tag DNA in a single-tube reaction termed “tagmentation”, wherein adaptor sequences are used to amplify the insert DNA by PCR, such that PCR also adds index (barcode) sequences was known in the art as evidenced by Head et al. (pg. 62, Figure 1; and pg. 63, col 1; second full paragraph, lines 1-13). Regarding Applicant’s assertion that the compositions disclosed in the prior art, and that with regard to Gormley PCT, it is not the same invention, the Examiner is unclear as to what Applicant believes is not taught by Gormley et al. because Applicant has not distinctly and specifically pointed out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Moreover, the Examiner disagrees (please see the discussion of Gormley et al. supra). Regarding Applicant’s assertion that the specific composition recited in claim 59, which includes a specific transposome complex and a specific plurality of solid supports with specific elements, the Examiner disagrees and directs Applicant’s attention to the discussion supra regarding the broadness of instant claim 59. The cited prior art teach all of the limitations of the instant claims.
Regarding (b), please see the discussion supra regarding MPEP 2112.01(II) and MPEP 2112(I) and Applicant’s reply filed 07-23-2020 (pg. 21, first full paragraph, lines 2-6), Applicant’s reply filed 03-19-2020; and the discussion supra, regarding that Applicant was the first to recognize that a transposase provides a stable bond to hold together the fragments of a target nucleic acid that the transposase creates through its enzymatic activity. As previously noted, MPEP § 2112(I) states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). Moreover, MPEP § 2112(II) indicates that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (underline added); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim” (underline added). Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (underline added). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Regarding Applicant’s assertion of highly unpredictable results including in capturing contiguously-linked transposed, target nucleic acids onto a solid support, as previously discussed, the instant claims are directed to a composition of matter, such that the instant claims are not directed to a method of capturing contiguously linked, transposed, target nucleic acids onto a solid support. The Examiner contends, and Applicant’s remarks appear to support, that the unpredictable results asserted by Applicant are events that inherently occur during the hybridization of an adaptor sequence of a transposon to a complementary capture sequence of an oligonucleotide bound to a solid support. Thus, the asserted unpredictable results inherently occur during a tagmentation reaction.
Regarding (c), please see the discussion supra regarding Gormley et al., and the Examiner’s response to Applicant’s arguments. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the instant as-filed Specification defines an “adaptor” as a nucleic acid sequence that can comprise a barcode, a primer binding sequence, a capture sequence, a sequence complementary to a capture sequence, a unique molecular identifier (UMI), an affinity moiety, and a restriction site (See; pg. 36, lines 25-27). Regarding Applicant’s concerns as to how the Office has interpreted the term “adaptor”, the Examiner notes that by Applicant’s own definition, an “adaptor” can be any nucleic acid sequence. Moreover, the use of transposome complexes including Nextera to fragment DNA and ligate adaptor sequences mediated by a transposase is well known in the art as evidenced by the cited prior art references and, for example, by Adey et al., Lamble et al. and Head et al. Regarding Applicant’s assertion that Gormley PCT method does not suggests the claimed composition because at no point of the method does an adaptor sequences associated with a transposome complex, target sequence, and capture probe are bound to a instant claim 59 does not recite that the target nucleic acid is bound to the transposome complex, and does not identify any particular target sequence. Please see the discussion supra regarding the teachings of Gormley et al., particularly, with respect to Figure 4. Moreover, Gormley et al. teach in Figure 3, that an example of a target specific sequence is an oligo sequence complementary to a retroviral reverse transcriptase, such that purified RNA is added to the support, captured via hybridization to a primer, copied and tagmented; and that sequencing can be achieved with a primer annealed to the tagmented adaptor, or at the other end to the capture probe (interpreted as a solid support including in order, a primer binding site, first barcode sequence, complementary capture sequence, and bound to the adaptor of the transposome complex) (See; pg. 4, lines 1-8; and Figure 3); while Hindson et al. teach transposon-mediated barcoding of polynucleotide fragments such as by Nextera; and bead emulsion PCR, wherein the droplets comprise first beads that are linked to an RNA primer complementary to a sequence in the first sequencing primer region; a DNA primer complementary to a sequence comprised in the first immobilization region, and reagents necessary for amplification. Thus, the combined references of Gormley et al. and Hindson et al. teach all of the limitations of the claims.

Please Note: The Examiner notes that Applicant has not addressed the 35 USC 103 rejection regarding Shendure et al.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 59-62, 86 and 90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4 and 5 of copending US Patent Application No. 16/739,739. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 59-62, 86 and 90 of US Patent Application 16/173,202, and the copending claims of US Patent Application 16/739,739 encompass a composition comprising a plurality of transposome complexes, a plurality of solid supports comprising a plurality of oligonucleotides including, a primer binding site, a first barcode sequence, and a complementary capture sequence hybridized to the adaptor sequence of one of the plurality of transposome complexes.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639